Investor Fact Sheet Ticker Symbol: NASDAQ: CEMI www.chembio.com Business Summary & Investment Highlights Chembio Diagnostics, Inc., (Chembio),through its wholly-owned subsidiary Chembio Diagnostic Systems, Inc. develops, manufactures, licenses and markets point-of-care testing (POCT) products. Chembio created and patented a new revolutionary technology called Dual Path Platform (DPP®). The technology is addressing critical market requirements in the infectious diseases testing market and other growing markets. Products under development, both OEM and branded, are anticipated to create significant new revenue streams that will add to Chembio’s core business of rapid HIV tests. · Four Consecutive Years of Profitability and Revenue Growth. · Strategy is to create core business of public health and women’s health products to be complemented by OEM and selected out-licensing opportunities. · Robust pipeline of POCT products for infectious diseases based on Chembio’s patented DPP® technology. · Products developed on DPP® platform include oral fluid HIV test approved by FDA in December 2012.Unique Syphilis and multiplex HIV-Syphilis tests will be submitted and undergo US FDA regulatory evaluations in 2013.Several other products and collaborations in pipeline. · Unique opportunity to participate in nascent U.S. market for OTC HIV tests with multiple product offerings. · Five DPP® products approved and successfully launched in Brazil public health pursuant to supply and license agreement; potential of at least $23MM in revenues; $17MM realized to date. Selected Financial Information Stock Information Ticker Symbol: CEMI Price 04/30/2013:$4.53 52 Week High: $5.80 52 Week Low: $3.61 Outstanding Shares (MM): 9.29 Market Capitalization (MM): $42.07 Fully Diluted (FD) Shares (MM): 10.01 Management Holding-FD (MM): 1.62 Average Daily Vol. (3 Mos):32,000 Major Beneficial Holders Beneficial Shares Owned (MM) Lawrence Siebert: 891 Wellington Management Company, LLP: 67112/31/12 Report Date Balance Sheet Data ($000s) Mar. ‘13 Dec.’12 Cash Accts. Receivable Inventories Other Current Assets Total Current Assets Net Fixed Assets Other Assets Total Assets Total Current Liab. Total Other Liab. - 82 Total Liabilities Stockholders’ Equity Total Liabilities & Stockholders’ Equity Selected Comparative Historical Financial Data For the Quarter End For the Years Ended $(000s) Q’13 Q’12 Total Revenues $ 16,705 Cost of sales Gross Profit 40.3% 50.1% 42.1% 48.4% 48.5% 42.4% R&D Expense SG&A Expense Operating Income Other Inc. (Expense) 1 (1) (12) Net Income(Loss) Inc. Tax(Ben.) Prov. - - Net Income (Loss) $ 317 $ 434 Net Income(Loss) - per Share Wt. Avg. No. Shares (MM) $ 62.103 Working capital $ 1,494 Total assets Total liabilities Equity Chembio Diagnostics, Inc. Investor Relations Company Contact 3661 Horseblock Road Lippert-Heilshorn & Associates Susan Norcott Medford, NY 11763 Anne-Marie Fields, Vice President 631-924-1135 x125 Ph. 631-924-1135 (212) 838-3777 snorcott@chembio.com Fax 631-924-2065 AFields@lhai.com www.chembio.com – See Graphics DPP® Technology Competitive Advantages For POC Testing • Improved Sensitivity- enabled by more efficient binding method • Easier Multiplexing- due to even and direct distribution of sample to multiple test lines • Enhanced Sample Control- as result of independent sample migration path • Clearer Results - efficient binding allows for improved functionality of instruments for reading and reporting of qualitative or quantitative results Chembio’s Dual Path Platform (DPP®) Patented in 2007(see graphic) Chembio’s Lateral Flow Rapid HIV Tests Marketed Exclusively in the USA by Alere North America, Inc. Senior Management Team Lawrence A. Siebert, Chairman & CEO, over 25 years of management and financing experience Richard J. Larkin, CFO, over 25 years of operational and financial experience Javan Esfandiari, SVP R&D, over 15 years of experience in development of in-vitro point-of- care products Independent Members of Board of Directors Katherine Davis - Former Lieutenant Governor and numerous other leadership positions for the State of Indiana; former senior executive of Cummins, Inc. (NYSE:CMI) Dr. Gary Meller - Broad experience in medical and information technology and pharmaceutical product development Dr. Barbara DeBuono – Former New York Commissioner of Health and Rhode Island Director of Health; other positions in domestic and international medical services Dr. Peter Kissinger – Has founded and/or led 3 biotechnology and/or biomedical technology companies, including a publicly-traded NASDAQ company Except for the historical information contained herein, the matters discussed in this document are forward-looking statements, the accuracy of which is subject to risks and uncertainties. Please refer to Chembio Diagnostic’s Inc. most recent Form 10-K and Forms 10-Q for additional information about the Company and related risks. –May 2013.
